Appeal by the defendant from a judgment of the Kings County Special Term, entered in the office of the clerk of said county on the 7th day of January, 1907.
Judgment affirmed, With costs, on the authority of Hawkins v. Hawkins (110 App. Div. 42). If the case were one of first impression we would unite with-Gay nor, J., in his dissent, but we,feel bound to vote for affirmance under our decision in Hawkins v. Hawkins (supra). Jenks, Hooker, Rich and Miller, JJ., concurred; Gaynor, J., read for reversal.